                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                          )
UNITED STATES OF AMERICA,                 ) Case No. CR 16-19-GF-BMM
                                          )
            Plaintiff,                    )
                                          ) ORDER
     v.                                   )
                                          )
MARTIN GASPER MAZZARA,                    )
ZACHARY BROOKE ROBERTS, et al.,           )
                                          )
            Defendants.                   )

        The court, having reviewed Defendants’ Unopposed Joint Motion to

Approve Mediation Term Sheet and Confirm that the Criminal Restitution be

Deemed Satisfied, the United States having no objection thereto, and good cause

appearing therefor,

        IT IS HEREBY ORDERED that said Motion (Doc. 379) is GRANTED.

        IT IS FURTHER ORDERED that the Binding Mediation Term Sheet is

hereby approved.

        IT IS FURTHER ORDERED that that upon the Nevada Bankruptcy

Court’s approval of the Binding Mediation Term Sheet, and release of the payment


ORDER                                                               PAGE 1
to the Tribe Parties as set forth in the Binding Mediation Term Sheet, Mr.

Mazzara’s and Mr. Roberts’ restitution obligations in this case shall be deemed

satisfied, and they shall not be individually liable for any further restitution in this

case.

        IT IS SO ORDERED.

        DATED this 30th day of December, 2019.




ORDER                                                                     PAGE 2
